Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.

DETAILED ACTION
The Amendment filed June 13, 2022 in response to the Office Action of December 13, 2021 is acknowledged and has been entered. 
Claims 1, and 51 have been amended.
Claims 1, 28, 51, 52, and 146 are currently being examined. 

 
MAINTAINED OBJECTIONS AND REJECTIONS
Priority
This application is an International Application a U.S. National Phase of PCT Application No. PCT/US2017/060005, filed November 3, 2017, which claims the priority benefit of U.S. Provisional Application Nos. 62/417,992, filed November 4, 2016; 62/432,663, filed December 11, 2016; 62/439,024, filed December 24, 2016; 62/449,090 filed January 22, 2017; and 62/470,571, filed March 13, 2017. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of November 3, 2017 (PCT Application No. PCT/US2017/060005) for claims 1, 28, 51, 52, and 146 because the claims as currently constituted recite  a method of treating cancer or directly or indirectly inhibiting tumor growth in a subject in need thereof, which comprises administering to the subject an effective amount of (1) β-alethine and (2) at least one immune modulator, wherein the at least one immune modulator is an anti-PD-1 antibody or antigen-binding fragment thereof, and wherein the cancer is melanoma or bladder cancer, but a review of the parent applications does not reveal the broadly claimed methods. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  

Response to Arguments
For claiming the priority benefit of U.S. Provisional Application Nos. 62/417,992, filed November 4, 2016; 62/432,663, filed December 11, 2016; 62/439,024, filed December 24, 2016; 62/449,090 filed January 22, 2017; and 62/470,571, filed March 13, 2017, Applicant argues:

    PNG
    media_image1.png
    203
    624
    media_image1.png
    Greyscale

Applicants requests that the priority date for instant claims 1, 28, 51, 52 and146 be reconsidered and recognized as January 22, 2017.
Applicant’s arguments have been fully considered but they are not persuasive. As set forth in the previous Office Action of December 3, 2021, to establish a priority date of January 22, 2017, as Applicant argue, for all of the claims and all of the claim limitations need to be supported in provisional application 62/449,090 not spread over different applications with different filing dates as shown in the table submitted on November 17, 2021. Appl. 62/449,090 appears to only teach treatment of a particular cancer (not melanoma or bladder cancer) with a single PD1 antibody and β-alethine. Furthermore, none of the documents appear to teach using an antigen binding fragment of a PD1 antibody. 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the priority date has been established as November 3, 2017 for the reasons of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 28, 51, 52 and 146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell (Cogswell et al., WO 2013/173223 A1, Publication Date: 2013-11-21), in view of Knight (Knight et al., US 6,046,241 A, Publication Date: 2000-04-04) and in view of Melero (Melero et al., Nature Review Cancer, 15, 457-472, Publication Date: 2015-08).
Cogswell teaches that Programmed Death-1(PD-1) is a key immune checkpoint receptor expresses by activated T and B cells and mediates immunosuppression (page 2, para. 3).
Cogswell teaches a method for immunotherapy of a subject afflicted with cancer, by administering to the subject a composition comprising a therapeutically effective amount of an antagonist of inhibitory immune check point molecule PD-1, e.g. an anti-PD-1 antibody (page 3, para. 2).
Cogswell teaches various administration routes for administering therapeutics including subcutaneous administration (page 10, lines 29 to 33). 
Cogswell teaches that an anti-PD-1 antibody is effective in treating melanoma, NSCLC, renal cell carcinoma, castration-resistant prostate cancer and colorectal cancer and in various sites of metastasis including liver, lung, lymph nodes, and bone (page 43, para. 3, Examples 4, 7)
Cogswell teaches that the therapeutic methods with an anti-PD-1 antibody can be applied to a broad genus of different cancers, including melanoma, liver cancer, gastrointestinal tumor, urogenital cancers (bladder cancer, kidney cancer, testicular cancer) (page 49, para. 2; page 51, para. 2).
Cogswell teaches the combination of an anti-PD-1 antibody with different cancer treatments for the treatment of various cancers (page 53, para. 2).
Cogswell teaches that PD-1 is a key immune checkpoint receptor expresses by activated T and B cells and mediates immunosuppression (page 2, para. 3). Blockade of PD-1/PD-L1 interaction with an anti-PD-1 antibody can promote activity of immune cells that inhibit anti-cancer immunity (potentiate an endogenous immune response against the full range of cancers) (page 52, para. 3).

Cogswell does not explicitly teach administering the combination of an anti-PD-1 antibody with β-alethine for treating cancer or inhibiting tumor cells.
Knight teaches a method for treating cancer with β-alethine which reduce tumor burden, inhibit tumor growth, and inhibit tumor intravascularization, for example from metastasizing tumors (col. 1, lines 17-22).
Knight teaches that β-alethine can induce normalization of the function of a variety of neoplastic cells, particularly for therapeutic benefits (col. 1, lines 34-36).
Knight teaches that β-alethine can normalize cell function (i.e., increases insufficient function or decrease excess function), including (1) inhibit tumor growth, especially that of malignant tumors; (2) regress tumors, especially that of malignant tumors; (3) inhibit tumor metastasis; (4) normalize growth characteristics of neoplastic cells; (5) improve recognition and/or elimination of neoplastic cells (col. 3, lines 48-55).
Knight teaches that β-alethine appears to be a substantially non-toxic compound with no observed adverse side-effect (col. 4, line 43-45).
Knight teaches that β-alethine is effective for preventing the onset of NS-1 myeloma in BALBc/J mice over the concentration range from 10 pg/kg to 100 µg/kg body weight in mouse (col. 8, lines 33-35, and Figs. 1-3).
Knight teaches that β-alethine is effective for treating mice with tumor. Treatment with 100 µg β-alethine/kg mouse stops tumor growth and reduces the tumor mass (col. 9, para. 4, Figs. 4-6).  
Knight teaches that β-alethine can be used to treat various non-hematolymphoid neoplasia, including liver tumors, mammary tumor, a urogenital tumor, a gastrointestinal tumor or a muscle tumor (claims 1, and 8-13).
Regarding claims 28, 51 and 52, Knight teaches that β-alethine for tumor therapy is administered by any convenient route, i.e. intravenously or intraperitoneally (col. 4, lines 24-34, claims 5-7).
Melero teaches that there is tremendous potential for synergistic combinations of immunotherapy agents and for combining immunotherapy agents, e.g. anti-PD-1 antibody, with conventional cancer treatment (whole document, Abstract in particular).
Melero teaches that reducing tumor burden using conventional therapies may allow immunotherapy to be more effective (page 464-465 bridging paragraph).
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a subject with cancer, e.g. melanoma, or a bladder cancer with an anti-PD-1 antibody as taught by Cogswell, and to add β-alethine for a combination therapy as taught by Knight and Melero. As set forth above, because β-alethine show 1) anti-tumor activity; 2) no observed adverse side-effect; 3) reduce tumor burden, 4) β-alethine is effective for melanoma; 5) β-alethine can be used to treat a urogenital tumor, β-alethine would be a good candidate for combination therapy with an anti-PD-1 antibody for treating melanoma or bladder cancers. One of skill in the art would have been motivated to find the optimal treatment with enhanced efficacy and reduce adverse side-effects for cancers like melanoma or bladder cancers by combining an anti-PD-1 antibody treatment with β-alethine, with a reasonable expectation of success.  

Claims 51 and 52 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cogswell (Cogswell et al., WO 2013/173223 A1, Publication Date: 2013-11-21), Knight (Knight et al., US 6,046,241 A, Publication Date: 2000-04-04) and Melero (Melero et al., Nature Review Cancer, 15, 457-472, Publication Date: 2015-08), as applied to claims 1, 28 and 146 above, and further in view of Adams (Adams et al., Nature Reviews, 14, 603-621, Publication Date: 2007-07-31).
Cogswell, Knight and Melero teach as set forth above, including routes of administration (any convenient route, i.e. intravenously or intraperitoneally). However, they don’t explicitly teach directly injection of β-alethine into tumor of the subject.
Adams teaches that combination of small molecule drugs with antibody in immunotherapy for cancer (whole document, Abstract in particular).
Adams teaches delivery antigen or broad immune activators directly into the tumor, because intratumoural treatments can lead to the eradication of distal tumors (abscopal effect) and require much lower doses than systemically delivered agents (page 604, col. 2, para. 2)
Adams teaches that as with any immune modulator that enhances an anti-tumor response, the potential risk for immune-related adverse events exists. A possible way to circumvent or minimize unwanted systemic side effects may be the use of intratumoral injection (page 619, col. 2, para. 2)
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer, e.g. melanoma or bladder cancer, with combination therapy of β-alethine + PD1 antibody taught by Cogswell, Knight and Melero, and to administer β-alethine by intratumoral injection as taught by Adams, because intratumoural treatment have several advantages such as lower doses and unwanted side effects. One of skill in the art would have been motivated to find the optimal treatment with lower cost, enhanced efficacy and reduce adverse side-effects for cancers by intratumoural combination therapy, with a reasonable expectation of success to achieve higher activity and lower cost and toxicity, as recognized by Adams.

Response to Arguments
For the rejection of claims 1, 28, 51, 52, and 146, under 35 U.S.C. 103 as being unpatentable over Cogswell in view of Knight and Melero, Applicant argues:

    PNG
    media_image2.png
    396
    614
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    192
    630
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    249
    625
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    221
    621
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    472
    621
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    133
    631
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    295
    609
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    538
    622
    media_image9.png
    Greyscale


Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, Cogswell teaches that an anti-PD-1 antibody can be used to treat various cancers (e.g. melanoma or bladder cancer), alone or in combination therapy. Knight teaches that β-alethine has anti-tumor activity. More importantly, Knight teaches β-alethine appears to be a non-toxic compound with no observed adverse side-effect even at high concentration (100 µg/kg body weight), see col. 4, para. 2 and 3. Thus, an ordinary skilled in the art would recognize β-alethine as a good candidate for combination therapy. Melero teaches combining checkpoint inhibitor, e.g. anti-PD1 antibody, with conventional therapy may enhance the effectiveness of immunotherapy. Given the teachings from combined references, one of ordinary skilled in the art would have had a reasonable expectation that combination of these compounds (i.e. anti-PD1 antibody and β-alethine) would be beneficial to a cancer patient with melanoma or bladder cancer. In addition, these compounds are well known and widely used in the art, as evidenced by the references. The person of ordinary skill in the art would have known how to do combine them. Furthermore, the combination would not be considered non-obvious over the references simply because the combination of these compounds needs to be tested empirically. Even though Melero did not guarantee a success for all possible combinations, the expectation of success need only be reasonable, not absolute for one ordinary skilled in the art to try this combination to treat cancers, in order to develop a more effective treatment and to expand application of the anti-PD1 antibody and β-alethine.
Applicant further argues the claimed method is not obvious because of unexpectedly superior benefits. The evidence of nonobviousness must be commensurate in scope with the claims to rebut the prima facie case of obviousness.  See MPEP 716.02 (d). Thus, the evidence of unexpected results provided with Examples 3, 5, Figs. 6A and B is not sufficient to overcome the obviousness rejection. The unexpectedly superior results were obtained with only one anti-PD1 antibody (undisclosed).  However, the claims are not limited to the specific anti-PD1 antibody. Given that various anti-PD1 antibodies may have different binding properties and/or therapeutic activity, the synergistic effect observed for the specific anti-PD1 antibody of the instant invention in combination with β-alethine may not applicable to other anti-PD1 antibodies.  Thus, in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Conclusion
No claims are allowed.
All other rejections set forth in the previous Office Action of December 13, 2021 are hereby withdrawn in view of the claim Amendments and Applicant’s arguments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/MISOOK YU/           Supervisory Patent Examiner, Art Unit 1642